UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period from to 333-4028la (Commission file No.) MINISTRY PARTNERS INVESTMENT COMPANY, LLC (Exact name of registrant as specified in its charter) CALIFORNIA (State or other jurisdiction of incorporation or organization 26-3959348 (I.R.S. employer identification no.) 915 West Imperial Highway, Brea, Suite 120, California, 92821 (Address of principal executive offices) (714) 671-5720 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See the definitions of“accelerated filer, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company filerþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ. At June 30, 2012, registrant had issued and outstanding 146,522 units of its Class A common units.The information contained in this Form 10-Q should be read in conjunction with the registrant’s Annual Report on Form10-K for the year ended December 31, 2011. MINISTRY PARTNERS INVESTMENT COMPANY, LLC FORM 10-Q TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Page Item 1.Consolidated Financial Statements Consolidated Balance Sheets(unaudited) at June 30, 2012 and December 31, 2011 (audited) F-1 Consolidated Statements of Operations (unaudited) for the three and six months ended June 30, 2012 and 2011 F-2 Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2012 and 2011 F-3 Notes to Consolidated Financial Statements F-4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4.Controls and Procedures 15 PART II — OTHER INFORMATION 15 Item 1.Legal Proceedings 15 Item 1A.Risk Factors 15 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3.Defaults Upon Senior Securities 15 Item 4.Mine Safety Disclosures 15 Item 5.Other Information 15 Item 6.Exhibits 16 SIGNATURES 16 Exhibit 31.1 — Certification of Chief Executive Officer pursuant to Rule 13a-14(a) or Rule 15(d)-14(a) Exhibit 31.2 — Certification of Principal Financial and Accounting Officer pursuant to Rule 13a-14(a) or Rule 15(d)-14(a) Exhibit 32.1 — Certification pursuant to 18 U.S.C. §1350 as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 32.2 — Certification pursuant to 18 U.S.C. §1350 as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002 PART I - FINANCIAL INFORMATION Item 1.Financial Statements MINISTRY PARTNERS INVESTMENT COMPANY, LLC CONSOLIDATED BALANCE SHEETS June 30, 2, 2011 (Dollars in Thousands Except Unit Data) (Unaudited) (Audited) Assets: Cash $ $ Loans receivable, net of allowance for loan losses of $3,921 and $4,127 as of June 30, 2012 and December 31, 2011, respectively Accrued interest receivable Property and equipment, net Debt issuance costs 41 Foreclosed assets Other assets Total assets $ $ Liabilities and members’ equity Liabilities: Borrowings from financial institutions $ $ Notes payable Accrued interest payable 15 15 Other liabilities Total liabilities Members' Equity: Series A preferred units, 1,000,000 units authorized, 117,100 units issued and outstanding at June 30, 2012 and December 31, 2011 (liquidation preference of $100 per unit) 11,715 11,715 Class A common units, 1,000,000 units authorized, 146,522 units issued and outstanding at June 30, 2012 and December 31, 2011 Accumulated deficit ) ) Total members' equity Total liabilities and members' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 MINISTRY PARTNERS INVESTMENT COMPANY, LLC CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (Dollars in Thousands) Three months ended June 30, Six months ended June 30, Interest income: Interest on loans $ Interest on interest-bearing accounts 39 27 74 47 Total interest income Interest expense: Borrowings from financial institutions Notes payable Total interest expense Net interest income Provision (credit) for loan losses ) ) Net interest income after provision (credit) for loan losses Non-interest income 25 60 Non-interest expenses: Salaries and benefits Marketing and promotion 33 26 69 61 Office operations Legal and accounting Total non-interest expenses Income (loss) before provision for income taxes ) ) Provision for income taxes 4 4 8 8 Net income (loss) $ $ ) $ $ ) The accompanying notes are an integral part of these consolidated financial statements. F-2 MINISTRY PARTNERS INVESTMENT COMPANY, LLC CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2 (Dollars in Thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided (used) by operating activities: Depreciation 63 60 Amortization of deferred loan fees ) ) Amortization of debt issuance costs 91 97 Provision (credit) for loan losses ) Accretion of allowance for loan losses on restructured loans ) ) Accretion of loan discount (3
